DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/24/2021 to the Office Action mailed on 11/24/2020 is acknowledged.

Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Priority
	Priority to CIP 15/789066 filed on 10/20/2017, which claims priority to application 62/462027 filed on 02/22/2017 and CIP 15/010896 filed on 01/29/2016, which claims priority to application 62/109369 filed on 01/29/2015 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Molan (The evidence and the rationale for the use of honey as  wound dressing, Published 12/2011) in view of Jervis-Brady et al. (Methylglyoxal-Infused Honey Mimics the Anti-Staphylococcus aureus Biofilm Activity of Manuka Honey: Potential Implication in Chronic Rhinosinusitis, Published 05/2011) and Reich (US Patent 4973466, Published 11/27/1990) and as evidenced by Torreya (Wound Care Product 
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

This rejection is reiterated from the previous Office Action.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,500,235 in view of Reich (US Patent 4973466, Published 11/27/1990). The difference  between the instant claims and the prior art claims are that the instant claims include bacitracin and that the composition is applied to treat wounds. The differences would  have been obvious to one of ordinary skill in the art at the time of the instant invention. Reich teaches “If desired, the wound-healing dressings of the invention can act as carriers and delivery systems for medicaments and/or other materials which promote wound healing. For example, an antibiotic material such as gentamicin, neomycin or bacitracin can be dispersed in the gel which forms the wound healing dressing.” (column 5, lines 60-68). It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add bacitracin to the composition and wound dressing of U.S. Patent No. 10,500,235 and have a reasonable expectation of success. One would have been motivated to do so since the compositions of U.S. Patent No. 10,500,235 and Reich are directed to the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Response to Applicant’s Arguments

Applicant also argues that there is no motivation to combine Reich with the teachings of U.S. Patent No. 10,500,235, as Reich is non-analogous art to the instant invention and the composition is structurally dissimilar to the claims of U.S. Patent No. 10,500,235. Applicant’s argument has been fully considered but found not to be persuasive. Reich is analogous art to both U.S. Patent No. 10,500,235 and the instant application as all are directed to wound dressings. Furthermore, Reich is not limited to only to wound dressings for ophthalmic applications. While, Reich teaches that such applications are the preferred use, Reich teaches broader applicability of the composition to other types of wounds. Furthermore, U.S. Patent No. 10,500,235 and the instant claims are not limited to wounds that are not ophthalmic in nature. Finally, the Examiner has not argued that the entire composition of Reich be incorporated into the wound dressing of U.S. Patent No. 10,500,235 but that one of ordinary skill in the art wanting to add antibiotic properties would use bactitracin since it is taught to have antibiotic properties and has been added to wound dressings. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For the foregoing reasons the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ALI SOROUSH/Primary Examiner, Art Unit 1617